Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 18, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148298                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  MICHAEL CLUM,                                                                                          David F. Viviano,
           Plaintiff-Appellee,                                                                                       Justices

  v                                                                SC: 148298
                                                                   COA: 307357
                                                                   Ingham CC: 10-000146-CL
  JACKSON NATIONAL LIFE INSURANCE
  COMPANY,
           Defendant-Appellant,
  and
  VINCE VILONA,
            Defendant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 5, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 18, 2014
           t0611
                                                                              Clerk